Appeal by the defendant from a judgment of the Supreme *577Court, Queens County (Naro, J.), rendered June 3, 1977, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The plea allocution satisfied the requirements of People v Harris (61 NY2d 9) and, assuming the absence of a complete factual allocution, there is no suggestion on the record that the plea was improvident or baseless (see, People v Langhorn, 119 AD2d 844, lv denied 68 NY2d 758; People v Damonde, 111 AD2d 867). In any event, a factual allocution is not required where, as here, the plea is to a lesser crime (see, People v Clairborne, 29 NY2d 950). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.